BAKER, J.
Heard on prayer for preliminary injunction.
This case was submitted to the Court on an agreed statement of facts, no oral evidence being offered. The propriety of one of the tax assessors of the Town of Johnston participating in the assessment of the 1929 tax for that town is the issue raised.
The question is one of some difficulty and the importance to the town and the tax-payers therein is obvious. *79Upon the determination of the above point depends the validity of the whole 1929 assessment. The entire finances of the town are involved and, incidentally, that portion of the tax accruing to the state.
For complainant: William A. Need-ham.
For respondents: James E. Booley, Oscar L. Heltzen.
A court hesitates to make use of the office of preliminary injunction in such a situation unless it feels that the matter is very clear. In this case no immediate urgency is apparent and no levy or sale is now threatened. It would seem that issue could be joined by the closing of the pleadings in a reasonably short time. The law relating to the granting of preliminary injunctions in such a situation is carefully set out in Vol. 37 Cyc, at page 1273, where it is said: “but this step will not be taken where the legality of the tax is plausibly defended and there is no special urgency to relieve the complainant and the public revenues would be tied up in such a way as to cause serious public inconvenience.”
After careful consideration the Court is of the opinion that answers should 'be filed and the matter presented on its merits before a definite finding as to the validity of the tax in question is made.
Prayer for preliminary injunction is denied.